Title: To George Washington from Benjamin Lincoln, 20 January 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Jany 20, 1788

In my last, I mentioned to your Excellency the critical situation in which I consdeered my son though I entertained hopes that appearances were in his favor; my hopes were alive untill friday morning last; a manifest change then took place in him—He died at four in the afternoon.
In him I have lost a beloved son, an agreeable companion, and a sincere and confidential friend—With him expired the fond and pleasing hope that he would have lived a support to me in the evening of life.
My feelings which are alive on this occasion are rendered, if possible, more poignant when I see the distressed situation of my daughter, the widow, with two babes in her arms and observe the silent grief of a tender and most affectionate mother—our loss is great our wound is deep—I must not proceed I must not cause a momentary uneasiness in your mind—We have a source

from which we may draw the most substantial consolation if we reflect justly.
Having been detained from convention for a number of day[s] I requested one of my friends to give me a general state of matters which statement I do my self the pleasure to inclose with the last papers from them—your Excellency will learn in what stage the business of convention is in—I hope the constitution will be adopted I think matters wear a better face than they did.
My dutiful respects to Mrs Washington & regards to my young friend—I will write again next week. With sincere esteem & affection I have the honour of being My Dear General Your obedient servant

B. Lincoln

